   Case 1:18-cv-12332-AJN-OTW Document 63 Filed 06/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
YU ZHANG,                                                                 Case No.: 18-cv-12332

                                   Plaintiff,                        REPLY AFFIRMATION IN
                                                                     SUPPORT OF SUMMARY
                                                                     JUDGMENT MOTION TO
                     v.                                              DISMISS

SABRINA USA INC., QIN LAN INC.,
and AI LAN CHEN,

                                     Defendants,
----------------------------------------------------------------------- x
         Bingchen Li, an attorney duly admitted to practice in the Southern District of New

York, hereby affirms under penalties of perjury that:

        1.      I am a member of Law Office of Z. Tan PLLC, attorneys for the

defendants SABRINA USA INC., QIN LAN INC., and AI LAN CHEN, in this action.

        2.      I am fully familiar with the facts and circumstances contained herein.

        3.      I submit this affirmation in reply to Plaintiff’s opposition and in support of

Defendants’ Summary Judgment Motion to dismiss all claims against Defendants and for

such relief this Court deems just and proper.

        4.      In the opposition, Plaintiff provides little to overcome the lack of proof of

all of his material allegations.

        5.      Plaintiff attempts to muddle the water by arguing the existence of material

factual disputes. However, Magistrate Judge Ona Wang has already discredited the only

two affidavits that Plaintiff seemingly relies upon.

        6.      Plaintiff’s purported evidence only consists self-serving yet contradictory

testimonies. They are barely colorable. In any event, the mere existence of a scintilla of

evidence will be insufficient. Accordingly, this court should make the inquiry whether a

                                                1
  Case 1:18-cv-12332-AJN-OTW Document 63 Filed 06/29/20 Page 2 of 2




fair-minded jury could return a verdict for the plaintiff on the evidence presented in this

run-of-the-mill civil case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-252

(1986).

          7.   As to Defendants’ motion for Rule 26(g) sanction, it is apparently that

Plaintiff has been lying all along, probably with his counsel’s assistance. Instead of

dismissing the action voluntarily, Plaintiff’s counsel doubled down by again arguing in

his opposition that Defendants may or might have served sushi in the restaurant, despite

Plaintiff himself unequivocally stated in both his deposition and his evidentiary hearing

that the restaurant does not serve sushi.

          8.   In Jianjun Chen v. 2425 Broadway Chao Rest. LLC, 2019 WL 2250336

(S.D.N.Y. May 24, 2019), the same Troy PLLC was sanctioned for providing post-

deposition response containing “patent and objectively unreasonable inaccuracies.”

          9.   Defendants have spent tremendous amount of resources to defend this

frivolous action, brought forward and kept alive by Plaintiff’s greediness and his

counsel’s over-zealousness. Therefore, we strongly urge this Court sanction Plaintiff and

his counsel to deter any future occurrence.

Dated: Nassau, New York
       June 28, 2020


                                               Law Office of Z. Tan PLLC

                                            By:/s/ Bingchen Li
                                               Bingchen Li (BL4750)
                                               39-07 Prince Street, Suite 3B
                                               Flushing, New York 11354
                                               Phone: (718) 886-6676
                                               Fax: (888) 306-8666
                                               Email: eric.li@ncny-law.com
                                               Attorney for Defendants

                                              2
